Citation Nr: 0623424	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2006, the Board determined that good cause was 
shown to accept evidence submitted more than 90 days 
following notification of the certification of appeal and 
transfer of records.  See 38 C.F.R. § 20.1304(b) (2005).  
This January 2006 motion also included a waiver of the right 
to have the agency of original jurisdiction review the 
evidence and issue a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c).  Therefore, the evidence submitted in 
September 2004 and December 2005 will be considered by the 
Board in the disposition of this claim.


FINDING OF FACT

The competent evidence of record shows the veteran's current 
low back disability is unrelated to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the claim, VA 
notified the veteran by a letter dated in May 2002 that VA 
would help the veteran obtain such things as medical records, 
employment records, or records from other federal agencies.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also informed that the effective 
date for payment purposes will be determined based on when VA 
receives the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although notice did not indicate the types of evidence 
necessary to establish the severity of disability, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  

The Board also notes that the May 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  This letter advised 
the veteran to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records (SMRs), personnel 
records, private medical records, and VA examination reports 
dated in September 2002 and December 2003.  The veteran was 
given ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not been 
obtained.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

The evidence of record demonstrates the existence of a 
current disability, satisfying the first element of a service 
connection claim.  A September 2002 VA examination report 
notes minimal hypertrophic spondylosis of the lumbar spine, 
and a December 2003 VA examination report notes degenerative 
osteoarthritic changes involving the lumbosacral spine.  

The evidence of record also satisfies the second requirement 
by demonstrating the in-service incurrence or aggravation of 
an injury.  Low back pain is noted in an SMR from May 1972, 
which indicates the veteran strained his back when performing 
heavy lifting.  The veteran also sought treatment in February 
1976 for a strained muscle.  A record from June 1976 notes 
that the veteran had experienced low back pain when sitting 
or lifting for the past 3 or 4 years.  In June 1976, a 
private chiropractor found definite misalignments in the 
veteran's spine resulting in a disturbed nervous system.  A 
July 1976 SMR refers to x-rays reflecting a lumbosacral 
strain, and low back pain is noted in August 1976.  

The evidence of record does not indicate that there is a 
nexus between the veteran's current low back disability and 
the low back pain he experienced in service.  The only 
medical opinion offered on this element appears in the 
December 2003 VA examination report.  After reviewing the 
claims folder and conducting a physical examination, the 
examiner concluded that it was not at least as likely as not 
that the veteran's chronic back condition had its inception 
in the service.  The examiner stated that the veteran's 
current disability was due to degenerative changes noted on 
the x-rays, while his SMRs reflected that his in-service 
disability was a muscle strain.  The veteran had only been 
treated three times for a back condition in-service and was 
given light duty and sent to physical therapy, suggesting any 
in-service back injury was acute.  Instead, the examiner felt 
the veteran's current back disability was as likely as not 
related to an injury he suffered working for a building and 
maintenance company in 2001.  

The Board finds the December 2003 VA examination report to be 
highly probative to the nexus requirement, as the examination 
was conducted by an advanced registered nurse practitioner 
with the education, training, or experience to offer 
competent medical diagnoses, statements, or opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  No 
medical expert has refuted the conclusion or the rationale 
provided in this examination report; the only assertion to 
the contrary is made by the veteran himself who, as a 
layperson, is only competent to state his observations 
regarding injury and to describe symptoms but is not 
competent to render diagnoses or opinions requiring medical 
expertise.  Id.; Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the veteran's lay statements are not 
competent evidence that the veteran's currently diagnosed 
chronic degenerative back disability is linked to the muscle 
strain that was diagnosed and treated in 1976.  Espiritu, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A.         § 
5107(b); 38 C.F.R. § 3.102.  As the medical evidence of 
record does not support a connection between the veteran's 
current degenerative back condition and a disease or injury 
suffered in service, the preponderance of the evidence is 
against the veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for a low back disability 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


